Case: 13-11815       Date Filed: 03/11/2014       Page: 1 of 2


                                                                   [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                            ___________________________

                                    No. 13-11815
                            ____________________________

                          D.C. Docket No. 1:10-cv-02326-CAP


CHRIST LIBERTY FAMILY LIFE CENTER,


                                                           Plaintiff-Appellant,

                                            versus


CITY OF AVONDALE ESTATES, GEORGIA,

                                                           Defendant-Appellee.

                             ____________________________

                      Appeal from the United States District Court
                           for the Northern District of Georgia
                           _____________________________

                                      (March 11, 2014)

Before WILSON, Circuit Judge, MIDDLEBROOKS* and ALBRITTON**,
District Judges.


        * Honorable Donald M. Middlebrooks, United States District Judge for the Southern
District of Florida, sitting by designation.
        ** Honorable W. Harold Albritton, United States District Judge for the Middle District of
Alabama, sitting by designation.
               Case: 13-11815      Date Filed: 03/11/2014    Page: 2 of 2




PER CURIAM:

      Christ Liberty Family Life Center appeals the district court’s award, pursuant

to 42 U.S.C. § 1988, of attorneys’ fees and costs. After reviewing and considering

the briefs and record, and having had the benefit of oral argument, we conclude that

the district court did not abuse its discretion in the award of attorneys’ fees and costs.

Therefore, the judgment of the district court is

      AFFIRMED.




                                            2